DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 16-19 and 20 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19 and 20 directed to an invention non-elected without traverse in applicant’s response filed 30 December 2021.  Accordingly, claims 16-19 and 20 have been cancelled.

Allowable Subject Matter
Claims 1, 3-5, and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Omura (US 2013/0098507), Iida (JPS 61-246376), and Song (KR 2011/0075373).  The references of record do not teach the combination of the forsterite film and ceramic layer with the area ratio of the ceramic layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 25 July 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 5 and 9 has been withdrawn.  Applicant has amended the claims with proper documentation.
Applicant’s arguments, see remarks, filed 25 July 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn.  Applicant has amended to claims as suggested to overcome indefiniteness as suggested.
Applicant’s arguments, see remarks, filed 25 July 2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, and 8-15 has been withdrawn.  Applicant has amended the claims to incorporate subject matter previously indicated as allowable obviating the rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784